Title: To James Madison from Thomas Ewell, 27 July 1813 (Abstract)
From: Ewell, Thomas
To: Madison, James


27 July 1813. “It is a singular and important fact, that a republican government depends so much on virtue, that when its branches are carried on by men of infamous principles, it is extremely likely to have its operations characterized by the ‘evil genius’ of their conductors, however great may be their managing talents. This is so universally the case, that almost every one would take the chances of a successful administration of a department, under a very worthy good man, in preference to those under an unprincipled head, with a superiority of intellect. No doubt your own mind will suggest examples in confirmation of this, and probably none so striking as that of the Navy. The eternal glories of that department, which are equal to shielding the nation from the disgrace brought on by its professing patriots, the leaders of the army, were all gained under the management of the man, whose good sense led him to be governed by the council of others, on subjects which it was folly for a Secretary of the Navy to pretend to know; and of whose ‘unimpeached integrity, and amiable and gentlemanly worth’ you have given such decided testimony. His success was not sufficient to save him from the intrigue which terminated in the dismissal that so deeply affected the good man’s heart, for the elevation of Mr. Jones to his office. That this should have been so speedly marked by the afflicting misfortune of the Chesapeake, and by the mortifying blockade of the best frigates of the navy, is wonderfully illustrative of the ‘hovering genius’ of your Secretary—With the sincerity of entire conviction, I predict that greater disasters will befall the marine, under the superintendance of this emanation of the dregs of Philadelphia.
“Occupied as you must be, it is possible that you have not become acquainted with the true character of this Captain Jones. Permit me to state to you ‘what manner of man’ he is. Descending from no respectable parents from whom he could have inherited sentiments of virtue, he early applied to the usual resort of the forlorn, the seafaring life in the merchant service. Growing tired of this vagrant life, he set up in Charleston, for mercantile operations. Shall he be accused of forgetting his talent perfected at the custom house? You certainly have heard of the singular accident which led to the discovery of a confederacy to get money from the British government, under their treaty with this country. The black act sir, is on record! and the particulars were published long since in the newspapers. One of the Senators from Massachusetts, was a commissioner at the time, and is stated to have been instrumental in frustrating the fraud. No doubt his not receiving the English guineas, which are so much more scarce than French crowns in this country, encreased his hatred against the ‘dog-like’ owners: while the disappointment, through a federal commissioner, must have added to his zeal in heading a lawless gang or mob in Philadelphia, for which, he still enjoys the undeniable reputation. But as on this occasion, the fear of chastisement, with which he was threatened, made him desist—it may be best to pass it over, and confine myself to his conduct since raised to the high office of Secretary of the Navy. It is in this situation, that his example may have influence in corrupting a part of the community, and becomes interesting to the public. To fix dishonor and lawless proceedings on him, in his office, is the object for which I write; firmly believing, that altho’ many may think that such oppression will never be extended to themselves—yet that there is such a love of justice, that it will not fail to rouse the indignation of every honest man, who feels for the honor of his country.
“When he entered into office, it was with a determination to dismiss the chief clerk of his department, which he mentioned to some of his confederates. Notwithstanding this, he managed to make the chief clerk believe he was of great importance, pretending to do every thing from his advice, until he extracted all his knowledge of detail. As soon as this was done, he acted on his plan of removal. About that time he spoke to several of the very honorable course I had pursued towards the department, which was communicated to me; and which did not prevent my expressing regret at his commencing in an opposite course, by a dishonorable contrivance for gaining a knowledge of his business, from which I calculated there would be no ultimate good.
“You, sir, no doubt remember the interrogatories, which you put to the Italian gunner of the yard, and his answers, which were shortly after published to excite the most horrible opinions of me. After these were satisfactorily exposed, and after it was denied me, to have him tried by a court martial, Mr. Jones destitute of the feelings of a gentlemen, ordered him to try my powder. As it regarded Mr. Jones himself, it excited no surprise in my bosom. It accorded with the low habits of his mind; never elevated by even an admission into the first society of his native Philadelphia. A respect for the office he held, I supposed would have induced him to act with common fairness, honesty and justice, after he perceived that his crooked ways and evasions were noticed and would be exposed. But in this I have been miserably deceived. His mind has been so long hardened, that he was either insensible to the disgrace, or calculated that the enormity of the outrage would prevent its being credited abroad.
“Will the upright and honest people at a distance believe the solemn statement published to the world, that one of the first officers of a government of laws, dare in the very capital of the country, infringe the rights of a free citizen—a contractor with his department—by denying him a fair and open trial, by honest men, of the article contracted for? That to secure the complete destruction of his prey, he would employ as the agent, to try the article, a foreigner whose villainy had been made public? That after giving a false judgment, he would encourage all the dependants & parasites of his department to furnish him with grounds for his conduct? Monstrous as it is, it is nevertheless true. Thinking it possible there may have been something wrong in my manner, I prevailed on Mr. Stoddert, the gentleman who first occupied the office of secretary of the navy, to commence a correspondence with him on the subject; to detail in unquestionable shape every particular; and to ask for a trial of the powder by respectable unprejudiced persons, without the agency of the Italian gunner or his men. It terminated in his refusal to have the powder tried again; and finding his former subterfuges detected, he assigns as a reason, that one of the Philadelphia manufacturers said it was not good! as if an interested Philadelphia manufacturer ever found an article well made out of his city!! But if any one can have doubts of the enormity of his conduct, they will be removed by his own correspondence. In one of his first letters to me he states, that I shall be informed to attend the trial of the powder on fair days, at Bladensburg. Finding afterwards that at the powder works there were too many attendants to let the trick pass without detection, he writes on the 27th May, ‘that the bed is fixed near the magazine; and having no officer to send to Bladensburg, the powder can be tried on the ground, where all parties can attend.’ This artifice succeeded with me; I sent all the powder to the magazine, where the trial was made without my having the slightest notice. Thus finding a high officer deceiving by a direct falsehood, was par[ti]cularly distressing to me—since the character which the condemnation, however falsely, gave to my powder, required something very unusual to remove the prejudices against it. But this is not all. Finding the powder safe in his possession, when I applied for directions to have it tried in the ordinary manner practised in the war department, he wrote me an answer dated 31st May, declaring it quite a novel thing for a contractor to undertake to dictate! Altho’ the universal practice is between two contracting parties to choose each an agent for securing justice, and notwithstanding his pledges that I should attend, yet he had the audacity to issue an order dated June 1st, prohibiting me or my agent from having any interference—calculating that the success of a little more condemnation by tricks, kept from my detection, would insure my destruction! It was accident that led me to the spot, and enabled me to expose the particular fraud from which I had so greatly suffered.
“It has been frequently asked me, what possible motive Mr. Jones could have for refusing to receive my powder, since I had large quantities of public materials in hand; and since he had no personal knowledge to excite such enmity? Strange as it may appear, the reason is the offence I gave to Mr Gallatin, his patron, who has brought him into notice. Before you dismissed Mr. Hamilton from office, he received a letter from Philadelphia, as he assured me, apprising him that he was to be removed to make room for one who would prove a better tool for the Genevan financier; that captain Jones had been secretly consulted and selected as the most devoted agent! Mr. Hamilton also told me, that his feelings were not so much roused by this hint, as by finding himself and family pressed with unusual attentions by Mr. Gallatin and his family. So well did their long acquaintance make the impression, that he was to be understood by contraries, and that his fondness, like that of a cat for its prey, was but a prelude to the infliction of a wound. Accordingly, Mr. Jones, on his arrival in Washington, called for his lesson at Mr. Gallatin’s before he had an interview with you; according to this, he so long withheld the money due the crew of the United States for the capture of the Macedonian, because he stated it was Mr. Gallatin’s advice; according to this, he is acting secretary of the treasury, and has spared time from his labors, to digest the plan for my ruin.
“The offence I excited in Mr. Gallatin, occurred at the French minister’s. Accounts were received of the scalping of some pregnant women and poor children, on the frontiers, by the savages. Feeling indignant at the want of protection from the Indians, I expressed a wish that some of the survivors would borrow one of my scalpels, and take satisfaction in Washington, on the author of their calamities and of the war, by scalping Mons. Gallatin. The conversation led to my observing, that besides the great personal obligation I was under to Mr. Jefferson, my partiality for his transcendant talents was such, that I thought it a public misfortune, that he was not at the head of affairs for the purpose of keeping down by his management and influence, the low and despicable intriguers, who were rearing their heads to ruin their country; that you and Mr. Monroe, in whose hands the liberties of this country would be so safe and prosperous, if left without infamous advisers, would very shortly get yourselves ‘miserably entangled,’ unless you managed, by the next insurrection, to let down the Genevan by a rope! Several gentlemen were present; the conversation was repeated, & hence Mr. Jones’ resentment.
“It is almost incredible, how much Mr. Gallatin controuls the whole operations of the government. I have believed, that you even were not fully aware of his contrivances. After he sets a few of ‘the philosophic statesmen of the western empire’ in a track, and a few other of the placable souls, falling in as orderly as their brethren of the Pennsylvania legislature, they confer with you, who consider it as the ‘will of the people.’ Shrugging his shoulders, the secretary enters into the measure with such undisturbed complaisance, that no one would have taken him for its author. Have you ever fancied, that his heart had the recommendation of being true to the proprietors of the government of his native country?—that his instructions have been signed as often by Charles Maurice Talleyrand, the prince of Benevento, as by the president of the United States!
“When the remainder of the public money is expended in the neighborhood of his back lands; and with the grateful feelings which many will cherish for the high prices paid for their nitre and hemp, assuredly he will be able to command many votes for the next presidency. At least, unlike his predecessors in the financial chair, he will go out rich enough to thwart the ‘dynasty of the ancient dominion.’ It would be difficult to say, what has been the ratio with which his wealth has encreased; for Mr Robert Smith when he entered the cabinet, observed, and now speaks of his having had to anticipate his salary, by borrowing small sums to meet the expences of his family; while in the latter part there was a remarkable change! Wonderful deceiver! I heard an Atlantic member declare, he believed him rather opposed in council to the present war! You well remember, that the war project is entirely grounded on the famous report of the committee of foreign relations in 1808, of which the member from Tennessee (Mr. Campbell) was chairman. It was read all over the country as the voice of the party—as the offspring of the national legislature—as from the pen of the reporter! But behold, it seems it was the arch chancellor of the treasury who put it in their hands, who presumed to undertake to use an honorable member as an obedient tool—to palm his own opinions and views on the party and the nation, as those of their independent legislature. Robert Smith Esq. then of the cabinet, lately declared to me, that he would scarcely suffer the punctuation to be done by others; & one of the confidential printers of the government also stated in my hearing, that it was written by Mr. Gallatin. This detected and well established fact alone, is sufficient to shew what a game he plays, and how much it is in his power to oppress me to ruin, as an example to others.
“Notwithstanding the length of time which you, sir, have been in high office, I believe you have not forgotten that the meanest citizen in the country has his rights. By every man of good sense they are held as sacred as the altar on which he worships—Mine, at least, shall never be a gentle sacrifice, at the resentment of your financier, through the agency of your bashaw of the navy, who has already become so intoxicated with his ‘brief authority,’ as totally to forget what is due to a citizen. I speak the sentiments of a freeman of Virginia, of an inheriter of a portion of its soil, of a descendant of a revolutionary officer, in declaring, that, powerful as may be his office, I will make him account to me for the loss I have sustained by his violence & injustice, or may hereafter sustain by his abetting tricks to damage my powder now in the hands of his agents, and of which he is so fully capable. Will it be believed, that my property now in the magazine, condemned as bad, he refuses to return to my possession, or to have my account credited with it? The magazine being filled with rejected powder, near two hundred barrels of that untried and last delivered, were stored on board a rotten ship in the Eastern Branch, where the moisture cannot fail to secure it condemnation as effectually as the slight-of-hand of the Italian gunner. Hence, with a villainy scarcely paralleled in high office, he refused to let me have more than an hundred barrels of the rejected powder in the magazine, lest by making room for that on the water, the chances of its condemnation would be lessened. Such, moreover, is the terror he inspires, that his commanding officer at the yard, fearful of his wrath, actually refused giving me, or my agent, a statement of the quantity he had received!
“Whether these ‘multiplied wrongs and injuries’ will completely destroy my fortune, is now ‘left for the national legislature to determine.’ The delay in the application, caused by his management, may proc[r]astinate justice; but in the mean time I pledge all I hold dear, to furnish satisfactory evidence of the extraordinary excellence of the very powder rejected in the magazine, by disinterested persons, which I will shortly have published—although I have been so heartily tired of having so many proofs of the quality of the powder printed. The powder being shewn to be excellent, I would ask you, if the gallows would afford a sufficient punishment for the villains?
“Praying that God may send you a speedy riddance from such counsellors, I remain, respectfully, your’s.”
